    Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.1 Page 1 of 12
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT CO RT
                                                                     for the
                                                                                                            r
                                                         Southern District of California                    I     FEB 12 2019
                                                                                                            !
                                                                                                            I
              In the Matter of the Search of                                                             CLC:!li< us DISTRICT cou:'\T
                                                                        )                            SOUTHE:FiN OISTrilCT er= C/\LiFORNIA
         (Briefly describe the property to be searched                  )                            BY                             DEPUTY
          or identify the person by name and address)                   )           Case No.
                   One (1) Google Phone                                 )
                  Model Number: Pixel 2 XL                              )
                  IMEI: 358035085116279                                 )
                                                                                                          19MJ0577
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 Attachment A, incorporated herein by reference
located in the     ~-------
                           Southern               District of   -~~~~~~~~~~~
                                                                            California           , there is now concealed (identify the
person or describe the property to be seized):

 Attachment B, incorporated herein by reference

          The basis forthe search under Fed. R. Crim. P. 41(c) is (checkoneormore):
                 ri
                  evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 U.S.C. §§ 952, 960, 963                 Importation of a Controlled Substance; Conspiracy to Commit Same


          The application is based on these facts:
        See attached Affidavit of Special Agent Edward Wyner, incorporated herein by reference.

           ri Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days:                                    ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                               ~Applicant's signature

                                                                                         Edward Wyner, HSI Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:        &v{ ll~9                                                                    WJ&      Judge's signature

City and state: San Diego, CA                                                            William V. Gallo, Magistrate Judge
                                                                                                Printed name and title
     Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.2 Page 2 of 12




 1                                            AFFIDAVIT
 2           I, Edward Wyner, Special Agent with the United States Department of Homeland
 3 Security, Immigration and Customs Enforcement, Homeland Security Investigations
 4 ("HSI"), having been duly sworn, hereby state as follows:
 5                                         INTRODUCTION
 6           1.     I make this affidavit in support of an application for a warrant to search the
 7 following electronic device:
 8
                    One ( 1) Google Phone
 9                  Model No. Pixel 2 XL
                    IMEi # 358035085116279
10
                    (Target Device), as described in Attachment A
11
             2.     On October 7, 2018, the Target Device was seized from Edgar GONZALEZ
12
       ("Defendant") after Customs and Border Protection Officers at the Otay Mesa Port of
13
       Entry, found approximately 71.17 kilograms of methamphetamine inside Defendant's
14
       vehicle. Defendant has been charged with importing methamphetamine, in violation of 21
15
       U.S.C. §§ 952 and 960, and pled guilty on January 3, 2019. See Criminal Case No.
16
       18CR4718-AJB. As set forth below, based on my training and experience, there is probable
17
       cause to believe that the Target Device contains evidence relating to violations of Title 21,
18
       United States Code, Sections 952, 960, and 963.
19
             3.     The Target Device is currently in the possession of the Department of
20
       Homeland Security, Immigration and Customs Enforcement, Homeland Security
21
       Investigations, Assistant Special Agent in Charge ("ASAC") Otay Mesa, 2255 Niels Bohr
22
       Court, Otay Mesa, California, 92154 (Seized Property Vault). Because this affidavit is
23
       submitted for the limited purpose of establishing probable cause in support of the
24
       application for a search warrant, it does not set forth each and every fact that I or others
25
       have learned during the course of this investigation.
26
27
28
                                                   1
     Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.3 Page 3 of 12




 1                              EXPERIENCE AND TRAINING
 2          4.   I am a "federal law enforcement officer" within the meaning of Federal Rule
 3 of Criminal Procedure 41(a)(2)(C), authorized to present an affidavit in support of a
 4 warrant. I am a Special Agent with the United States Department of Homeland Security,
 5 Immigration and Customs Enforcement ("ICE"), Homeland Security Investigations
 6 ("HSI").
 7          5.   I have been employed as a Special Agent with HSI since 2018. I have received
 8 criminal investigative training, including 26 weeks at the Federal Law Enforcement
 9 Training Center. As a result of my training and experience as a Special Agent, I am familiar
1O with federal criminal statutes to include violations of Title 21 of the United States Code.
11          6.   As a Special Agent with HSI, my primary duties include the investigation of
12 narcotics-related violations of Title 21 of the United States Code. I have participated in and
13 conducted investigations of violations of various Federal criminal laws, including
14 distribution of controlled substances, use of a communication facilities to commit narcotic
15 offenses, importation of controlled substances, conspiracy to import, possess and distribute
16 controlled substances, and money laundering, all in violation of Title 21 and Title 18,
17 United States Code and various California Health and Safety Code and California Penal
18 Code sections. These investigations resulted in arrests of individuals who have imported,
19 smuggled, received and distributed controlled substances. Also, these investigations
20 resulted in seizures of property, assets, and controlled substances. Through these
21 investigations and training, I am familiar with the operations of illegal international Drug
22 Trafficking Organizations (DTO) in the United States and abroad.
23          7.   Based on my experience and training, I am familiar with the methods utilized
24 in narcotics-trafficking operations and the trafficking patterns employed by narcotics
25 organizations. I have also spoken with agents, as well as other law enforcement officers,
26 about their experiences and the results of their investigations and interviews. I have become
27 knowledgeable of the methods and modes of narcotics operations and the language and
28 patterns of narcotics abuse and trafficking. I have become familiar with the methods of
                                                2
     Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.4 Page 4 of 12




 1 operation typically used by narcotics traffickers. For example, I have learned that narcotics
 2 traffickers often require the use of one or more telephone facilities to negotiate times,
 3 places, schemes and manners for importing, possessing, concealing, manufacturing and
 4 distributing controlled substances and for arranging the disposition of proceeds from the
 5 sale of controlled substances. I have also learned that professional narcotics operations
 6 depend upon maintaining their extensive contacts. The use of telephones is essential in
 7 maintaining timely long-distance and local contacts with the original suppliers and those
 8 down the organizational chain to the local traffickers. The telephone enables narcotics
 9 dealers to maintain contact with narcotics associates, narcotics suppliers, and narcotics
10 customers.
11         8.    In preparing this affidavit, I have conferred with other agents and law
12 enforcement personnel who are experienced in the area of narcotics investigations, and the
13 opinions stated below are shared by them. Further, I have personal knowledge of the
14 following facts, or have had them related to me by persons mentioned in this affidavit.
15         9.    Based upon my training and experience as a Special Agent, and consultation
16 with law enforcement officers experienced in narcotics smuggling investigations, and all
17 the facts and opinions set forth in this affidavit, I submit the following:
18         a.    Drug smugglers will use cellular/mobile telephones because they are
19               mobile and they have instant access to telephone calls, text, web, and voice
                 messages.
20
           b.    Drug smugglers will use cellular/mobile telephones because they are able
21
                 to actively monitor the progress of their illegal cargo while the conveyance
22               is in transit.
23
           c.    Drug smugglers and their accomplices will use cellular/mobile telephones
24               because they can easily arrange and/or determine what time their illegal
                 cargo will arrive at predetermined locations.
25
26         d.    Drug smugglers will use cellular/mobile telephones to direct drivers to
                 synchronize an exact drop off and/or pick up time of their illegal cargo.
27
28
                                                 3
     Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.5 Page 5 of 12



                   e.    Drug smugglers will use cellular/mobile telephones to notify or
 1
                         warn their accomplices of law enforcement activity to include the
 2                       presence and posture of marked and unmarked units, as well as the
                         operational status of checkpoints and border crossings.
 3
 4                 f.    Drug smugglers and their co-conspirators often use cellular/mobile
                         telephones to communicate with load drivers who transport their
 5                       narcotics and/or drug proceeds.
 6
                  g.     The use of cellular telephones by drug traffickers tends to generate
 7                       evidence that is stored on the cellular telephones, including, but not
                         limited to emails, text messages, photographs, audio files, call logs,
 8
                         address book entries, IP addresses, social network data, and location
 9                       data.
10
            9.     Subscriber Identity Module (SIM) Cards, also known as subscriber identity
11
     modules, are smart cards that store data for cellular telephone subscribers. Such data
12
      includes user identity, location and phone number, network authorization data, personal
13
      security keys, contact lists and stored text messages. Much of the evidence generated by a
14
      smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
15
     been utilized in connection with that telephone.
16
            10.   Based upon my training and experience as a Special Agent, and consultation
17
      with law enforcement officers experienced in narcotics trafficking investigations, and all
18
     the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
19
     telephones can and often do contain electronic records, phone logs and contacts, voice and
20 text communications, and data such as emails, text messages, chats and chat logs from
21
      various third-party applications, photographs, audio files, videos, and location data. This
22 information can be stored within disks, memory cards, deleted data, remnant data, slack
23
      space, and temporary or permanent files contained on or in the cellular/mobile telephone.
24 Specifically, I have learned, through my training, education, that searches of
25
      cellular/mobile telephones associated with narcotics smuggling yield evidence:
26
            a.    tending to indicate efforts to import methamphetamine or other federally
27
                  controlled substances from Mexico into the United States;
28
                                                 4
     Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.6 Page 6 of 12



            b.     tending to identify accounts, facilities, storage devices, and/or services-
 1
                   such as email addresses, IP addresses, and phone numbers-used to~
 2                 facilitate the importation of methamphetamine or other federally
                   controlled substances from Mexico into the United States;
 3
 4          c.     tending to identify co-conspirators, criminal associates, or others involved
                   in the importation of methamphetamine or other federally controlled
 5
                   substances from Mexico into the United States;
 6
            d.     tending to identify travel to or presence at locations involved in the
 7
                   importation methamphetamine or other federally controlled substances
 8                 from Mexico into the United States, such as stash houses, load houses, or
                   delivery points;
 9
10          e.     tending to identify the user of, or persons with control over or access to,
11                 the subject cellular/mobile telephone; and

12          f.     tending to place in context, identify the creator or recipient of, or establish
13                 the time of creation or receipt of communications, records, or data involved
                   in the activities described above.
14
                                         PROBABLE CAUSE
15
            11.    On October 7, 2018, at approximately 11 :36 a.m., Defendant entered the
16
      United States from Mexico through the Otay Mesa Port of Entry. Defendant was alone,
17
      driving a jeep. During inspection, Customs and Border Protection Officers discovered
18
      within the gas tank approximately 71.17 kilograms of a combination of gasoline and a
19
      substance that field tested positive for methamphetamine. Defendant was arrested for
20
      violations of Title 21, United States Code, Sections 952 and 960. The Target Device was
21
      seized incident to Defendant's arrest.
22
            12.    Defendant was read his Miranda rights and he elected to waive those rights
23
      and provide a statement. In part, Defendant admitted that he knowingly attempted to
24
      smuggle narcotics in his vehicle, and that he expected to be paid for doing so. Defendant
25
      further admitted that he had previously successfully smuggled narcotics into the United
26
      States from Mexico on five occasions. On January 3, 2019, Defendant pied guilty to the
27
      offense of importing methamphetamine, admitting that he knowingly imported a federally
28
                                                   5
     Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.7 Page 7 of 12




 1 controlled substance into the United States. He is scheduled for sentencing on April 3,
 2 2019.
 3          13.   Crossing records show the smuggling vehicle first crossed into the United
 4 States from Mexico on April 3, 2018. After April 3, 2018, the smuggling vehicle then
 5 entered the United States approximately fourteen additional times before the date of
 6 Defendant's arrest. All but one of the dates and times of the crossings matched the dates
 7 and times of Defendant's crossings into the United States.
 8          14.   Based upon my experience and investigation in this case, I believe that
 9 Defendant, as well as other persons as yet unknown, were involved in an ongoing
1O conspiracy to import methamphetamine or other federally controlled substances into the
11 United States. Based on my experience investigating narcotics smugglers, I also believe
12 that Defendant may have used the Target Device to coordinate with co-conspirators
13 regarding the importation and distribution of controlled substances, and to otherwise
14 further this conspiracy both inside and outside of the United States.
15          15.   Further, based upon my experience and training, consultation with other law
16 enforcement officers experienced in narcotics trafficking investigations, and all the facts
17 and opinions set forth in this affidavit, I believe recent calls made and received, telephone
18 numbers, contact names, electronic mail (e-mail) addresses, appointment dates, text
19 messages, pictures and other digital information are stored in the memory of the Target
20 Device which may identify other persons involved in narcotics trafficking activities.
21 Accordingly, based upon my experience and training, consultation with other law
22 enforcement officers experienced in narcotics trafficking investigations, and all the facts
23 and opinions set forth in this affidavit, I believe that information relevant to the narcotics
24 trafficking activities of Defendant, such as telephone numbers, made and received calls,
25 contact names, electronic mail (e-mail) addresses, appointment dates, messages, pictures,
26 audio files, videos and other digital information are stored in the memory of the Target
27 Device.
28
                                                6
     Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.8 Page 8 of 12




 1          16.   Finally, I am aware that drug conspiracies require detailed and intricate
 2 planning to successfully evade detection by law enforcement. In my professional training
 3 and experience, this may require planning and coordination in the days and weeks prior to
 4 the event. Additionally, co-conspirators are often unaware of the subject's arrest and will
 5 continue to attempt to communicate with the subject after the arrest to determine the
 6 whereabouts of their valuable cargo. Given this, I respectfully request permission to search
 7 the Target Device for data beginning on March 27, 2018, up to and including October 14,
 8 2018.
 9                   PRIOR ATTEMPTS TO OBTAIN TIDS EVIDENCE
10          17.   Following Defendant's arrest on October 7, 2018, Defendant provided
11 consent to search the Target Device at the border. Thereafter, some of the contents of the
12 Target Device were downloaded. I have reason to believe, however, that we were not
13 successful in downloading the entire contents of the Target Device.
14          18.   Nothing from the border search of the Target Device is used to support
15 probable cause for the issuance of the warrant.
16                         GENUINE RISKS OF Df:STRUCTION
17          19.   Since the Target Device is in law enforcement custody, there is no genuine
18 risk of destruction.
19                                     METHODOLOGY
20          20.   It is not possible to determine, merely by knowing the cellular/mobile
21 telephone's make, model and serial number, the nature and types of services to which the
22 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
23 today can be simple cellular telephones and text message devices, can include cameras, can
24 serve as personal digital assistants and have functions such as calendars and full address
25 books and can be mini-computers allowing for electronic mail services, web services and
26 rudimentary word processing. An increasing number of cellular/mobile service providers
27 now allow for their subscribers to access their device over the internet and remotely destroy
28 all of the data contained on the device. For that reason, the device may only be powered in
                                                7
     Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.9 Page 9 of 12




 I a secure environment or, if possible, started in "flight mode" which disables access to the
 2 network. Unlike typical computers, many cellular/mobile telephones do not have hard
 3 drives or hard drive equivalents and store information in volatile memory within the device
 4 or in memory cards inserted into the device. Current technology provides some solutions
 5 for acquiring some of the data stored in some cellular/mobile telephone models using
 6 forensic hardware and software. Even if some of the stored information on the device may
 7 be acquired forensically, not all of the data subject to seizure may be so acquired. For
 8 devices that are not subject to forensic data acquisition or that have potentially relevant
 9 data stored that is not subject to such acquisition, the examiner must inspect the device
IO manually and record the process and the results using digital photography. This process is
11 time and labor intensive and may take weeks or longer.
12          21.   Following the issuance of this warrant, I will collect the Target Device and
13 subject them to analysis. All forensic analysis of the data contained within the telephones
14 and memory card(s) will employ search protocols directed exclusively to the identification
15 and extraction of data within the scope of this warrant.
16          22.   Based on the foregoing, identifying and extracting data subject to seizure
17 pursuant to this warrant may require a range of data analysis techniques, including manual
18 review, and, consequently, may take weeks or months. The personnel conducting the
19 identification and extraction of data will complete the analysis within ninety (90) days,
20 absent further application to this court.
21
22
23
24
25
26
27
28
                                               8
 Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.10 Page 10 of 12




 1                                     CONCLUSION
 2        23.   Based on all of the facts and circumstances described above, there is probable
 3 cause to conclude that Defendant used the Target Device to facilitate violations of 21
 4 U.S.C. §§ 952, 960, and 963. I also believe that probable cause exists to believe that
 5 evidence of that illegal activity committed by Defendant and other co-conspirators
 6 continues to exist on the Target Device.
 7        24.   WHEREFORE, I request that the court issue a warrant authorizing law
 8 enforcement agents and/or other federal and state law enforcement officers to search the
 9 item described in Attachments A, and seize the items listed in Attachments B, using the
1O methodology described above.
11        I swear the foregoing is true and correct to the best of my knowledge and belief.
12
13
                                          Edwar Wy
14                                        Special gent
                                          Homeland Security Investigations
15
16 Subscribed and sworn to before me this     l(     day of February, 2019.
17
18
   Hon. William V. Gallo
19 United States Magistrate Judge
20
21
22
23
24
25
26
27
28
                                              9
Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.11 Page 11 of 12




                                  ATTACHMENT A

  The following property ("Target Device") is to be searched:

  One ( 1) Google Phone
  Model Number: Pixel 2 XL
  IMEI ID: 358035085116279

  Target Device is currently in the possession of the Seized Property Specialist,
  Department of Homeland Security, Immigration and Customs Enforcement, Homeland
  Security Investigations, 2255 Niels Bohr Court, Otay Mesa, California, 92154.
Case 3:19-mj-00577-WVG Document 1 Filed 02/12/19 PageID.12 Page 12 of 12



                                   ATTACHMENT B

                                  ITEM TO BE SEIZED

       Authorization to search Target Device described in Attachment A includes the
 search of disks, memory cards, deleted data, remnant data, slack space, and temporary
 or permanent files contained on or in the cellular/mobile telephone for evidence
 described below. The seizure and search of Target Device shall follow the search
 methodology described in the attached affidavit submitted in support of the warrant.

       The evidence to be seized from Target Device will be electronic records,
 communications, and data such as emails, text messages, chats and chat logs from
 various third-party applications, photographs, audio files, videos, and location data, for
 the period of March 27, 2018- October 14, 2018:

       a.     tending to indicate efforts to import methamphetamine, cocaine, or other
              federally controlled substances from Mexico into the United States;

       b.     tending to identify accounts, facilities, storage devices, and/or services-
              such as email addresses, IP addresses, and phone numbers-used to
              facilitate the importation of methamphetamine, cocaine, or other federally
              controlled substances from Mexico into the United States;

       c.     tending to identify co-conspirators, criminal associates, or others involved
              in the importation of methamphetamine, cocaine, or other federally
              controlled substances from Mexico into the United States;

       d.     tending to identify travel to or presence at locations involved in the
              importation of methamphetamine, cocaine, or other federally controlled
              substances from Mexico into the United States, such as stash houses, load
              houses, or delivery points;

       e.     tending to identify the user of, or persons with control over or access to,
              Target Device; and

       f.     tending to place in context, identify the creator or recipient of, or establish
              the time of creation or receipt of communications, records, or data involved
              in the activities described above.

 which are evidence of violations of Title 21, United States Code, Sections 952, 960,
 and 963.
